1    CAROLYN S. TOTO (SBN 233825)                                  JS-6
     carolyn.toto@pillsburylaw.com
2    MICHAEL S. HORIKAWA (SBN 267014)
     michael.horikawa@pillsburylaw.com
3    PILLSBURY WINTHROP SHAW PITTMAN LLP
     725 South Figueroa Street, Suite 2800
4    Los Angeles, CA 90017-5406
     Telephone:     213.488.7100
5    Facsimile:     213.629.1033
6    Attorneys for Plaintiff
     KING TACO RESTAURANT, INC.
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   KING TACO RESTAURANT, INC., a            Case No. 2:19-cv-00302-RGK (ASx)
     California corporation,
12                                            [PROPOSED] JUDGMENT
                           Plaintiff,
13
             vs.
14                                            Judge: Hon. R. Gary Klausner
     KING TACO INC., a New York               Courtroom: 850
15   corporation,
16                         Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                        -1-
                                                                      PROPOSED JUDGMENT
     4824-2912-9623.v1                                    Case No: 2:19-cv-00302-RGK (ASx)
1            For the reasons stated in the Court’s “Order re: Plaintiff’s Motion for Default
2    Judgment (DE 16),” dated May 14, 2019 (DE 22), IT IS HEREBY ORDERED and
3    ADJUDGED that:
4        1. Plaintiff King Taco Restaurant, Inc. (“Plaintiff”) is the exclusive owner of a
5            family of trademarks registered on the Principal Register of the United States
6            Patent and Trademark Office, which includes Reg. No. 2,838,200, Reg. No.
7            2,838,199, and Reg. No. 2,853,050 (the “KING TACO trademarks”);
8        2. Defendant King Taco Inc. (“Defendant”) has infringed Plaintiff’s rights in its
9            KING TACO trademarks;
10       3. Defendant’s use of “King Taco” in connection with its business constitutes
11           unfair competition and false advertising;
12       4. Defendant, its officers, directors, employees, agents, servants, affiliates, and/or
13           any person or entity acting under or through Defendant are permanently
14           enjoined from directly or indirectly:
15                i. Infringing Plaintiff’s KING TACO trademarks in connection with
16                       Defendant’s King Taco Inc. business or any other future restaurant
17                       business;
18               ii. Using the words “King Taco” or confusingly similar combination of
19                       words comprising “King” and “Taco” in connection with advertising,
20                       promoting, or offering of any services related to food restaurants or food
21                       products on any marketing or advertising materials, including but not
22                       limited to store signages and displays, digital materials, print materials,
23                       radio/television commercials, social media platforms such as Facebook,
24                       Snapchat, Instagram, Yelp, or Twitter, and any general websites
25                       associated therewith;
26              iii. Holding itself out as the owner or authorized user of names or marks
27                       containing the words “King Taco” in any manner related to food
28
                                                       -2-
                                                                                      PROPOSED JUDGMENT
     4824-2912-9623.v1                                                    Case No: 2:19-cv-00302-RGK (ASx)
1                        restaurants or food products, including but not limiting to any
2                        forthcoming certificates of incorporation Defendant may file with any
3                        secretary of state, as well as any current New York State certificates of
4                        incorporation which must be canceled or amended to remove any use of
5                        the words “King Taco”; and
6               iv. Using the words “King Taco” in any way that would create a likelihood
7                        of injury to Plaintiff’s business reputation or a dilution of Plaintiff’s
8                        name and mark and the goodwill associated therewith.
9
10   Dated: May 16, 2019
11
12                                                             Hon. R. Gary Klausner
13                                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -3-
                                                                                       PROPOSED JUDGMENT
     4824-2912-9623.v1                                                     Case No: 2:19-cv-00302-RGK (ASx)
